Citation Nr: 0216426	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-24 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for glaucoma.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arteriosclerotic 
heart disease (ASHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
February 1954.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Objective findings pertaining to the veteran's glaucoma 
were first made many years after service, and there is no 
competent evidence of a nexus between his current glaucoma 
and his service.

3.  Objective findings pertaining to the veteran's 
hypertension were first made many years after service, and 
there is no competent evidence of a nexus between his current 
hypertension and his service.

4.  A May 1994 rating decision denied service connection for 
ASHD.

5.  Evidence added to the record since the May 1994 rating 
decision is either not relevant or it is cumulative of 
previously considered evidence and, when viewed in 
conjunction with the evidence previously of record, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.
CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  Hypertension was not incurred in active service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The May 1994 rating decision service connection for ASHD 
is final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.104 (2001).

4.  Evidence received since the May 1994 rating decision 
denying service connection for ASHD is not new and material, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  It was specifically stated in 
the VCAA that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See VCAA 
(codified as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 
2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. § 
3.156(a), and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.  The Board acknowledges that 
VBA Fast Letter No. 01-13 (February 5, 2001), indicated that, 
in light of the VCAA, VA had a duty to obtain evidence from 
any new source identified by the claimant.  In any event, 
there is no indication of any additional relevant evidence 
that has not been obtained in this case.
The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained and associated all 
of the claimant's service medical records and available post-
service records with the claims file.  The RO advised the 
claimant of the evidence necessary to substantiate his claims 
by the October 2000 Statement of the Case (SOC) and the 
November 2001 Supplemental Statement of the Case (SSOC).  In 
the SSOC, the RO also informed the veteran of the VCAA.  The 
claimant was provided a hearing at the RO in June 2001 during 
which he had the opportunity to submit testimony and 
additional evidence, and inform VA of any additional sources 
of records.  The veteran specifically testified that he had 
no additional medical records to submit.  The Board notes 
that the VCAA made no change in the statutory or regulatory 
criteria which govern the criteria for the current claims for 
service connection and to reopen a previously denied claim 
for service connection.  As such, the claimant was kept 
apprised of what he must show to prevail in his claim, and he 
was generally informed as to what information and evidence he 
is responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require a medical 
examination in this case regarding the veteran's claims for 
service connection for glaucoma and hypertension because the 
record currently before it contains sufficient medical 
evidence to make a decision on the claims.  Charles v. 
Principi, No. 01-1536 (U.S. Vet. App. October 3, 2002); 
38 U.S.C. § 5103A.  The record contains the veteran's service 
medical records, and all indicated post-service treatment 
records.  As there is no indication of glaucoma or 
hypertension during the veteran's service, or indeed for 
decades thereafter, any nexus opinion offered by a medical 
examiner would be either speculative or based on a history 
provided solely by the veteran, and therefore not probative 
or material to the etiology of the claimed disability.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993); Elkins v. 
Brown, 5 Vet. App. 474 (1993).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claims, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues are required based on the facts of the 
instant case.  

In making the above determination, the Board is cognizant of 
the fact that the service connection claims were initially 
denied as not well grounded and that, as noted above, that 
requirement was eliminated by VCAA.  However, the RO 
subsequently adjudicated the claims on the merits (see 
Supplemental Statement of the Case issued in November 2001), 
considered all of the relevant evidence of record, and 
considered all of the applicable law and regulations in it's 
adjudication of the claims before the Board.  Moreover, for 
the reasons stated above, the Board has determined that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  Accordingly, the appellant is not prejudiced 
by the Board's decision to proceed with appellate review of 
the instant case.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Factual Background 

The veteran contends that he incurred hypertension and 
glaucoma during or as a result of his active duty, with his 
right eye becoming noticeably cloudy during that time.  He 
continues to contend that he incurred ASHD as a result of the 
general stress of being in a combat zone.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran was on active duty from October 1948 to February 
1954.  The service medical records do not show hypertension 
or glaucoma.  The report of the veteran's February 1954 
separation medical examination indicates that his eye, 
ophthalmoscopic, pupil and ocular motility examinations were 
normal, as was his heart examination.  Sitting blood pressure 
was 120 over 76.  No defects or diagnoses were identified.  

The report of a June 1954 VA examination is negative for 
complaints pertinent to the veteran's current claim.  The 
veteran's blood pressure was 120 over 80, sitting, and his 
cardiovascular system and eyes were normal on examination. 

The report of a month-long hospitalization in September 1954 
is negative for pertinent complaints, findings, symptoms, or 
diagnoses. 

A private discharge summary for a hospitalization in October 
and November 1979 provides that the veteran began 
experiencing chest pain approximately one month earlier.  The 
pertinent discharge diagnosis was ischemic heart disease with 
angina pectoris.  Additional private records dated in 
November 1979 and 1980 include a diagnosis of 
atherosclerosis.  

Various VA records dated from the 1980's through February 
1994 were associated with the claims file.  These records 
indicate that the veteran continued to undergo treatment for 
a heart condition.  

A May 1994 rating decision denied service connection for 
ASHD, finding that the claimed condition was first shown many 
years after service. 

During an October 1994 personal hearing, the veteran asserted 
that he had first been diagnosed with a heart condition in 
1979.  He asserted his belief that the condition was due to 
the general stress of working in a combat zone for 17 months.

Various VA medical records dated in 1996 and later have been 
associated with the claims file.  These records demonstrate 
that the veteran continued to receive treatment for a heart 
condition.  He also received treatment for hypertension and 
glaucoma, including surgery of the right eye in 1996.  
Specific diagnoses include hypertension, glaucoma, CAD and 
status post bypass graft surgery.  The report of a December 
1997 VA general medical examination demonstrates that it was 
for conditions unrelated to the present claim, and is 
negative for the claimed conditions.  Similarly, private 
medical records dated in June 2001 do not address the claimed 
conditions.  

During a June 2001 personal hearing, the veteran testified 
that his right eye began to be cloudy while he was on active 
duty.  Since he was in a combat zone, he could not receive 
treatment other than eye drops.  He said that he knew he had 
received eye treatment in 1957 or 1958 because at that point 
he began wearing glasses.  The veteran said that when he 
returned from his overseas duty, he was sent to sick call 
with complaints of nervousness and was given pills for 
hypertension.  He said that his first post-service treatment 
for hypertension was in 1955 by VA in Los Angeles.  

Legal Analysis

New and Material Evidence to Reopen 
the Claim for ASHD

The veteran did not submit a timely appeal (within one year 
of notification of the decision) of the May 1994 rating 
decision that denied service connection for ASHD, and the 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104(a).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (overruled on other grounds).

Based on a thorough review of the record, the Board finds 
that the evidence received subsequent to the RO's May 1994 
final decision denying service connection for ASHD is not new 
and material within the meaning of the cited legal authority.  
Records associated with the claims file since that RO 
decision consist of the veteran's October 1994 hearing 
testimony, VA treatment records dated during and after 1996, 
a December 1997 VA examination report, the June 2001 hearing 
transcript, and June 2001 private medical reports.  In a 
broad sense, these items are new, in that they were not of 
record at the time of the May 1994 final rating decision. 
However, the newly submitted evidence is either not probative 
to the issue at hand or cumulative in nature in that it 
merely confirms the existence of the veteran's heart disease.  
Such was apparent at the time of the 1994 final RO decision 
noted above.  The additional evidence does not alter the 
factual basis for the prior denial; the record continues to 
show that the veteran's ASHD was first demonstrated decades 
after service and the additional medical evidence does not 
suggest the contended causal link or provide a more complete 
picture, within the meaning of Hodge, supra.  The December 
1997 VA examination report and the June 2001 private medical 
records do not even address the veteran's heart condition.  
The newly submitted VA treatment records regarding the 
veteran's heart condition are dated decades after the 
veteran's service and pertain only to current treatment.  
Thus, the additional evidence in question is either not 
relevant or it merely confirms what was already known: that 
the veteran currently has ASHD that was first objectively 
shown many years after his separation and that has not been 
causally related to any incident of service, to include 
stress. 

The veteran's own general assertions as to a nexus, including 
the specific contention that the general stress of serving in 
a combat zone resulted in his ASHD, are entitled to no 
probative weight as he is a lay person.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  That is, as a layman, the 
veteran has no competence to give a medical opinion on 
diagnosis or etiology of a condition, and his statements on 
such matters are not material evidence.  Id. 

As no new and material evidence has been submitted, the claim 
for service connection for ASHD is not reopened. 

Service Connection for Glaucoma and Hypertension 

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, 
including hypertension, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of service connection for glaucoma and 
hypertension.  In this regard, the Board notes that it is the 
Board's responsibility to determine the probative weight of 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board recognizes that the competent medical evidence 
reveals that the veteran currently has glaucoma and 
hypertension, and that the veteran relates these conditions 
to his service.  However, the record before the Board 
contains no competent evidence that the veteran actually had 
glaucoma or hypertension during service or for decades 
thereafter.  Moreover, there is no medical evidence 
demonstrating a causal relationship between the veteran's 
active service and his current glaucoma or hypertension.  In 
this regard, the Board notes that the veteran's own 
assertions as to such relationships are entitled to no 
probative weight as he is a lay person.  Espiritu, supra.  
The Board recognizes the veteran's testimony that he received 
VA medical treatment for hypertension in 1955, as well as 
treatment for glaucoma from an unspecified source in 1957 or 
1958.  However, his statements do not constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that, aside from the 
veteran's own statements on the matter of what physician 
reported to him, the record is devoid of evidence 
substantiating any such admission by VA medical personnel.  
There are medical records relating to treatment during the 
1950s on file; however, these records are negative for any 
suggestion of hypertension.  It is again pertinent to note 
that the veteran has testified that all available medical 
evidence has been associated with the claims file.  

The evidence does not show that the veteran participated in 
combat.  As a result, an analysis as to the applicability of 
38 U.S.C.A. § 1154(b) is not necessary.  The Board 
parenthetically notes that, even if the veteran did have 
combat service, 38 C.F.R. § 1154(b) does not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

As the preponderance of the evidence is against the veteran's 
claims for service connection for glaucoma and hypertension, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for glaucoma is denied.

Service connection for hypertension is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for ASHD 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

